Citation Nr: 0638548	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-30 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bipolar 
disorder.

In October 2004 the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  In 
February 2006 the Board remanded the case to the RO for 
further development.


FINDINGS OF FACT

A bipolar disorder was not present during service or within 
one year after service, and was not caused or aggravated by 
any incident or disorder of service origin. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a bipolar disorder are not met.  38 U.S.C.A. 
§§ 1131, 1132, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in October 2003 
and February 2006.  In those letters, the RO informed the 
veteran of the types of evidence needed in order to 
substantiate his claim of entitlement to service connection.  
VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  The second notice letter was issued after the 
initial unfavorable decision.  Thereafter, however, he was 
afforded an opportunity to respond, and the RO subsequently 
reviewed the claims again and issued additional supplemental 
statements of the case in June and August of 2006.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of a disability rating and an 
effective date, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as service connection is denied here for the claimed 
disability, the issue with respect to notice is moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, the 
transcript of hearing testimony, and statements made in 
support of the veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A.          § 1131; 38 C.F.R. § 3.303.  If a 
psychosis is manifested to a degree of 10 percent within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidenced, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1131(b); 38 C.F.R. 
§ 3.303(d) (2006).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the medical record contains competent 
evidence of a current bipolar disorder.  Because the record 
contains competent medical evidence of current bipolar 
disorder, and no evidence to the contrary, the Board concedes 
the presence of such disorder.  Therefore, the remaining 
question is whether such disability was incurred in or 
aggravated by active military service, or-in the case of a 
psychosis-may be presumed to have been incurred in service.  
See 38 C.F.R. Part 4, §§ 3.303, 3.307, 3.309 (2006).  Bipolar 
disorder is not a psychosis, and therefore, 38 C.F.R. 3.307, 
3.309 do not apply.  See 38 C.F.R. 4.130. 

At the outset, a review of private hospital records in April 
1977, prior to his enlistment, shows that the veteran was 
admitted and treated for physical injury including 
lacerations of the left wrist and occiput, which were noted 
to be self-inflicted.  He was also treated for mental health 
symptoms at that time.  On admission, he was found to be 
despondent and refusing to talk.  On mental status 
examination on the day of admission, the examiner found that 
the veteran was a very depressed distraught young man who had 
been drinking and felt completely defected.  The clinical 
impression was listed as reactive depression due to 
situational distress.  The veteran was discharged four days 
later.  The hospital records do not contain any diagnosis of 
a chronic psychiatric disorder.

A review of the service medical records does not show any 
treatment for psychiatric complaints during service.  The 
report of the May 1978 separation examination reflects that 
the veteran did not report having had any psychiatric 
complaints, and on examination, psychiatric evaluation was 
normal.

Private and VA medical records show treatment from 1979 
through 2006 for various complaints and conditions.  A VA 
treatment record in March 1988 noted that the veteran 
remained substance free for six months.  The VA treatment 
records reflect that the veteran received periodic VA 
treatment for alcohol abuse since the early 1990s.  VA 
treatment records show that in May 1992 the treatment 
provider noted a history of alcohol dependence and antisocial 
personality.  In August 1994, the assessment under Axis I was 
alcohol dependence; nicotine dependence; and adjustment 
disorder, depressed mood.  The veteran was treated in a 
residential substance abuse treatment program in July 2003.  
The diagnosis at that time included bipolar disorder.

The report of a December 2003 VA examination for mental 
disorders shows that the examiner noted the veteran had a 
long history of alcohol abuse, which was well documented 
going back to 1993 when the veteran first came to VA for 
alcohol treatment.  The veteran reported that he joined the 
Marine Corps at age 17 and he was an administrative clerk.  
At some point he was told he needed to get a GED (general 
education diploma) or be discharged from the service, and he 
chose to be discharged.  The examination report contains a 
discussion of the veteran's psychiatric history, reflecting 
that the veteran received treatment in 1994 when he became 
suicidal, feeling lost about his life.  After examination, 
the examination report contains an impression of bipolar, 
fairly stable with treatment, still unable to work; 
polysubstance abuse, most recently positive for marijuana 
use.

After careful review of the claims file, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bipolar 
disorder.  The veteran claims that his bipolar disorder is 
related to his active service in the following way.  He 
stated that because of the pressure placed on him by the 
enlistment recruiter he attempted suicide two weeks before 
enlistment.  He stated that that his recruiter knew of his 
suicide attempt, but told him to go to boot camp anyway, and 
that he would be fine.  He maintains that after he enlisted, 
his condition worsened, resulting in a bipolar disorder.
 
Although the veteran was treated shortly before entering 
service in April 1977, he was found to have a reactive 
depression due to situational distress, and not a chronic 
acquired psychiatric disorder.  The service medical records 
do not show any indication of any psychiatric complaints or 
symptoms.  

The first indication of any chronic acquired psychiatric 
disorder is not until at least the late 1980s, and there is 
no diagnosis of a depression prior to the early 1990s as 
discussed above.  There was no diagnosis of bipolar disorder 
in service or for many years thereafter.  The first evidence 
of bipolar disorder is in 2003, approximately 25 years 
following the veteran's discharge from service.  Post-service 
medical records showing no indication until many years after 
service are probative evidence against a nexus with service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service 
constitutes probative evidence against the claim.); Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

Further, there is no other competent evidence such as a 
medical opinion to relate a current diagnosis of bipolar 
disorder to service.  The veteran has asserted that he 
incurred bipolar disorder during his period of active 
service.  However, as a layman, the veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With respect to any indication cited in the post-service 
treatment records of a personality disorder, that is not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Finally, there is no 
evidence of a psychosis dated within one year of separation 
from active duty service, such that service connection is 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309. (2006).

The weight of the credible evidence demonstrates that any 
current bipolar disorder, began years after the veteran's 
active duty and was not caused by any incident of service.  
As the preponderance of the evidence is against the claim for 
service connection for bipolar disorder, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bipolar disorder is denied.




____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


